UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIANHAI LACE USA, INC., a New
York Corporation,
                              Plaintiﬀ,

                – against –                                     ORDER

LORD & TAYLOR LLC, a Delaware                              19 Civ. 6016 (ER)
corporation, THE LEVY GROUP, INC.,
a New York corporation d/b/a Betsey
Johnson, DOES 1–10,
                              Defendants.


RAMOS, D.J.:

         On December 4, 2019, the defendants ﬁled an Answer and Counterclaim to the

plaintiﬀ's Complaint, which the plaintiﬀ answered on December 21, 2019. As the Court

held an initial conference in this matter on November 22, the parties are directed to

submit a joint Civil Case Discovery Plan and Scheduling Order by May 1, 2020.


It is SO ORDERED.


Dated:    April 6, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
